Citation Nr: 0409299	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-03 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from December 1966 
to November 1969.  This case comes before the Board of 
Veterans Appeals (the Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).  

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

The veteran noted in his December 2001 notice of disagreement 
that he had been hospitalized at a VA facility for 
psychiatric disability from October 17-22, 2001.  Although VA 
treatment records for the period in question were added to 
the claims file, the hospital report for October 2001 is not 
included.

The veteran testified at his November 2003 hearing before the 
Board that manifestations of his post-traumatic stress 
disorder (PTSD) have increased since the most recent VA 
examination in November 2001.  Accordingly, an additional VA 
examination is needed to provide an accurate picture of the 
veteran's current manifestations of PTSD.  38 C.F.R. §§ 
3.326, 3.327 (2003).

It also appears from the veteran's testimony at the hearing 
that he had been hospitalized for his PTSD since 2002, the 
records of which are not on file.

When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  

Based on the above, this case is being REMANDED for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
provide the names and addresses of any 
health care providers who have recently 
treated him for his service-connected 
PTSD, to include the VA hospitalization 
in October 2001 and all hospitalizations 
since January 2002.  After securing the 
necessary authorization, VA should 
attempt to obtain copies of any pertinent 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide copies of the outstanding medical 
records.  If VA is unable to obtain the 
VA hospitalization records for October 
2001, a written statement to this effect 
should be added to the claims file.

3.  The veteran should then be afforded an 
appropriate VA examination to determine the 
severity of his service-connected PTSD.  The 
veteran's VA claims folder must be made 
available to and be reviewed by the examiner.  
The examiner should describe all 
symptomatology due to the veteran's service-
connected PTSD.  If possible, any nonservice-
connected symptomatology should be 
distinguished from symptomatology due to 
PTSD.  The examiner must assign a numerical 
code under the Global Assessment of 
Functioning Scale provided in the Diagnostic 
and Statistical Manual for Mental Disorders 
and the definition of the numerical code 
assigned must be included.  The examiner must 
report occupational and social impairment, to 
include deficiencies in work, school, family 
relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty 
in adapting to stressful circumstances 
(including work or a worklike setting); or 
the inability to establish and maintain 
effective relationships.  The examiner must 
also report whether there is gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; or memory loss for names of 
close relatives, own occupation, or own name 
present.  The examiner must also provide an 
opinion as to the extent the veteran's 
service-connected PTSD interferes with his 
ability to obtain and maintain substantially 
gainful employment.  A complete rationale for 
any opinions and conclusions expressed should 
be included in the examination report.  The 
report prepared should be typed.


4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, VA should readjudicate 
the veteran's claim for an increased 
evaluation for his service-connected 
PTSD, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
should include a discussion of 38 C.F.R. 
§ 3.321(b)(1) (2003), and given an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




